United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-10750
                         Conference Calendar


MICHAEL ARTHUR MAGOON,

                                          Plaintiff-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; GARY
JOHNSON; STATE OF TEXAS; TEXAS CORRECTIONAL
INDUSTRIES, also known as TCI; GREG ABBOTT, Attorney
General of Texas; SAMUEL B. KENT, Federal District
Judge; JOHN FORESCHNER, Federal Magistrate,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CV-01177-N
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Arthur Magoon, a Texas resident and former Texas

prisoner, challenges the district court’s denial of his

application to proceed in forma pauperis (“IFP”) on appeal

following the district court’s dismissal of his 42 U.S.C. § 1983

complaint as duplicative of another of his lawsuits.     Magoon is

effectively challenging the district court’s certification that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10750
                                -2-

he should not be granted IFP status because his appeal is not

taken in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).

     By not directing his motion solely to the district court’s

reasons for the certification decision, Magoon has effectively

abandoned the only issue that is properly before this court.     See

Baugh, 117 F.3d at 202; Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).   Accordingly, Magoon’s motion to proceed IFP is

DENIED, and his appeal is DISMISSED as frivolous.   See Baugh, 117

F.3d at 202 & n.24; 5TH CIR. R. 42.2.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.